Citation Nr: 0504835	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from January 
1947 to July 1947.

This matter now comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied an increased 
disability evaluation for residuals of rheumatic heart 
disease, currently rated as non-compensable.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The evidence of record does not demonstrate that a 
workload of greater than 7 metabolic equivalents (METs) but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or that the residuals of rheumatic 
heart disease requires continuous medication.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of 
rheumatic heart disease have not been met.  38 U.S.C.A. § 
§1155, 5105 (West 2002); 38 C.F.R. § § 4.1, 4.2, 4.7, 4.10, 
4.31, 4.104, Diagnostic Code 7000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in October 2002, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for increased rating for 
residuals of rheumatic heart disease, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was also advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The December 2002 rating decision, June 2003 statement of the 
case (SOC) and November 2003 supplemental statement of the 
case (SSOC) all notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased 
evaluation.  The June 2003 SOC and November 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Medical records have been obtained from the Butler VA Medical 
Center (VAMC), as well as from the veteran's private 
physician, Dr. M. Korytkowskis, dated from November 2002 to 
July 2003 and a statement from his primary physician, Dr. D. 
Nelson, dated in November 2002.  Additionally, results from 
the UPMC myocardial perfusion study conducted in August 2003 
were submitted.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran a medical 
examination in November 2002 for the purpose of determining 
the nature and severity of his rheumatic heart disease.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2004). However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a review of the recorded history of 
a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Valvular heart disease (including rheumatic heart disease) 
during active infection with valvular heart damage and for 
three months following cessation of therapy for the active 
infection warrants a 100 percent evaluation. 38 C.F.R. § 
4.104, Diagnostic Code 7000 (2004). Thereafter, with valvular 
heart disease (documented by findings on physical examination 
and either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required (10 percent); workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray (30 percent); more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent (60 percent); and chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
(100 percent). Id.

Diagnostic Code 7000 incorporates objective measurements of 
the level of physical activity, expressed numerically in 
METs, at which cardiac symptoms develop. The Board further 
observes that METs are measured by means of a treadmill test. 
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. 
§ 4.104, Note 2 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Initially, the veteran was granted service connection for 
residuals of rheumatic heart disease in July 1947 and 
assigned a 100 percent evaluation.  Then in March 1948, the 
veteran's evaluation was decreased to 30 percent disabling.  
Subsequently in October 1948, the veteran's disability 
evaluation was decreased to a non-compensable rating.  The 
non-compensable rating remains in effect.  In October 2002, 
the veteran sought to increase his disability evaluation.  

In the Butler VAMC medical records dated from October 2002 to 
November 2002, the veteran complained of chest pain, which 
occurred on and off when he exerted himself, and also of 
shortness of breath.  The veteran described the pain as 
having sensation in the upper part of the chest radiating to 
the left arm.  The veteran further stated that when he walks, 
he experiences shortness of breath and some leg pain with 
occasional leg swelling.  He also mentioned that he has 
paroxysmal nocturnal dyspnea from time to time. He indicated 
he takes nitroglycerin, as occasion requires.  Upon 
assessment of the veteran which included a physical 
evaluation, review of his medical history and stress studies, 
the examiner concluded that the veteran's left ventricle was 
normal in size with adequate systolic function, the aortic 
valve sclerosis had a small gradient of 15 mm, there was a 
mildly sclerotic mitral valve, trace mitral insufficiency, no 
intracardiac thrombus or pericardial effusion, and ejection 
fraction assessed on echo was approximately 55-60%.  

The Board also considered the November 2002 statement from 
the veteran's primary physician, Dr. D. Nelson.  The veteran 
reported dyspnea on exertion and chest pain at times, 
duration of which was short and atypical for ischemia.  In 
March 2000, the veteran experienced chest pain with exertion.  
At that time, a stress thallium was performed which was 
negative for significant coronary artery disease.  In July 
2002, the stress thallium was repeated showing again no 
significant coronary ischemia.  

In December 2002, the veteran was provided a VA 
cardiovascular examination.  The examiner reviewed the 
veteran's medical charts and conducted tests on the veteran.  
A November 2002 electrocardiogram (EKG) showed a sinus 
bradycardia but was otherwise normal.  The examiner noted 
that in July 2002, the veteran's tests were negative for EKG 
evidence for ischemia and showed no significant stress-
induced discomfort.  The probability of hemodynamically 
significant underlying coronary artery disease being present 
was low.  Stress echocardiogram showed the veteran exercised 
for nine minutes and eighteen seconds, the veteran's stress 
echocardiogram final impression was mildly thickened aortic 
valve, otherwise, normal.  The veteran experienced pain 
similar to his outpatient symptoms and no ischemic EKG 
changes or segmental wall motion abnormalities at 94 percent 
of predicted maximum heart rate.  As for response to stress, 
the veteran met an activity level of 10 METs and his stress 
test was negative.  The diagnosis was negative for coronary 
artery disease and there was no evidence of valvular 
involvement.  

Additionally, a report from a myocardial perfusion study 
dated in August 2003 was submitted.  It was noted that the 
veteran had chest discomfort atypical of angina.  The ECG 
response was negative, symptoms were examined and found to 
have no adenosine associated chest discomfort.  Left 
ventricle wall motion was normal.  The examiner concluded 
that the probability of coronary artery disease was 
relatively low, probability of ischemia was low, no 
significant ischemia, risk of mortality was low and the risk 
of coronary events was low.  

Based on the above evidence, the Board finds that an 
increased rating for the veteran's rheumatic heart disease is 
not warranted.  The evidence does not show that the symptoms 
of the veteran's rheumatic heart disease more closely 
approximate the criteria for the next higher rating of 10 
percent.  There is no indication that the veteran takes 
medication on a continuing basis for his rheumatic heart 
disease.  Though it was noted in the VAMC report dated in 
October 2002 that the veteran takes nitroglycerin on 
occasion, there is no evidence that he takes medication 
continuously for residuals of his rheumatic heart disease.  
Also, there is no evidence that a workload of 7-10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope.  
The VA examination dated in December 2002 revealed that the 
veteran was at an activity level of 10 METs but does not 
indicate that the veteran experienced dyspnea, fatigue, 
angina, dizziness, or syncope during the examination.  
Furthermore, all of the medical evidence submitted indicates 
that the veteran's coronary health is within normal limits 
and stress tests were all negative.  Therefore, the veteran's 
symptoms, as described by the medical evidence, more closely 
approximate the criteria for a non-compensable evaluation and 
the veteran's residuals of rheumatic heart disease do not 
warrant a higher rating.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (2004).  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for residuals of rheumatic heart 
disease or that his service-connected disability has caused 
an unusual disruption in his employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a compensable (increased) evaluation for 
residuals of rheumatic heart disease is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


